internal_revenue_service number release date index number ----------------------------- -------------------------------- ------------------------------------------------------------ ---------------------- ----------------- -------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no ---------- telephone number --------------------- refer reply to cc psi b05 plr-129968-08 date date legend legend taxpayer --------------------------------------------------------------- ---------------------- ------------------------------------------------------------ state a sub area ------------ ---------------------------------------- ------------------------ coop a ------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------- corp a corp b --------------------- ---------------------- dear --------------------- this is in response to a request for a ruling dated date submitted on behalf of taxpayer by your authorized representative the ruling concerns the application of cooperative tax law to a transaction described below taxpayer was incorporated in ------------- as a nonprofit rural telephone cooperative pursuant to state a revised statutes in ------- taxpayer was granted an plr-129968-08 exemption under sec_501 of the internal_revenue_code and has since filed as an exempt_organization using form_990 return of organization exempt from income_tax taxpayer has remained tax exempt for every year until ------- since ------ taxpayer has filed a u s_corporation income_tax return form_1120 taxpayer has a wholly-owned taxable subsidiary sub for which it annually files a u s_corporation income_tax return form_1120 taxpayer’s amended bylaws discuss its operation as a cooperative as follows democratic control article iii sec_5 of taxpayer’s bylaws allows only one vote per member in corporate governance matters and that all questions shall be decided by a vote of the majority of members voting in person subordination of capital article vii sec_1 of taxpayer’s bylaws dictates that the organization will be operated on a non-profit basis further that provision prohibits payment of dividends or interest on capital furnished by taxpayer’s patrons operation at cost article vii sec_2 of taxpayer’s bylaws dictates that the cooperative’s net savings from the provision of telephone services belongs to its patrons further that section requires taxpayer to pay to all patrons the excess paid_by them over cost in furnishing of telephone services all such amounts credited to the equity account of the patron have the same status as though they were paid to the patron in pursuance of a legal_obligation to do so and the patron had them furnished taxpayer the corresponding amount as an equity contribution other margins to the extent that taxpayer earns margins from non-patronage activities those margins shall be retained by taxpayer article vii sec_2 vested members rights article ii sec_1 of taxpayer’s bylaws defines the property rights of members and former members in the event of dissolution of taxpayer it states that upon dissolution after all debts and liabilities of taxpayer have been paid and patronage capital retired or redeemed in accordance with the bylaws the remaining property and assets of taxpayer shall be distributed to members and former members in the proportion which the aggregate patronage of each member bears to the historic patronage of the organization to understand the facts relative to the transaction at issue it is first necessary to consider the members and the region that taxpayer serves taxpayer provides telephone service to residential and business members in area the area is very rural and agrarian and many of taxpayer’s owner-members depend on agribusiness either directly or indirectly for their livelihood the population in taxpayer’s service area is sparse with the location of its members thinly spread over a large area by comparison to the average telephone company with approximately access lines per square mile taxpayer’s territory has only about access lines per square mile this extremely low density of its service territory greatly plr-129968-08 increases the difficulty of taxpayer providing telecommunications infrastructure to support new technology in the early 1980s cellular telephone service began to emerge as the next technological breakthrough for the telecommunications industry in order to foster development of the cellular market the federal communications commission fcc divided the available radio spectrum in each market into two channel blocks one block was set_aside for development by wireline telephone_companies and the other for non- wireline companies in markets where there was more than one applicant for a network construction permit lotteries were used to select applications because each initial network construction permit holder was given years from the date of authorization to build and expand its cellular system within its market the fcc system insured a temporary duopoly in every service area during this 5-year fill-in period no applications from anyone other than the permit holder were accepted within the market on the holder’s channel block without its consent any remaining area within the market not covered by the permit holder was considered an unserved area after observing the early successes of providers of analog wireless telephone service in major metropolitan markets taxpayer’s management and board_of trustees reached several conclusions first wireless technology was bringing about a revolution in the communications business its potential was almost unlimited in rural areas where a greater number of people work outdoors instead of office buildings equally important cellular technology had the potential to undermine the continued economic viability of taxpayer if it was brought to the members by a competing organization the fear was that a significant amount of members might abandon land-line service in favor of cellular telephones growing foreign cellular telephone penetration in taxpayer’s service area could cause an ever-shrinking base of members to support the fixed costs of a wire-based system in other words it would be a death spiral for taxpayer to protect the organization and its members from this unacceptable risk taxpayer’s board concluded that taxpayer had to invest in the cellular technology when the fcc opened the licenses for rural areas in ------- a partnership of taxpayer a neighboring telephone cooperative coop a and an investor-owned telephone company corp a acquired state a rsa license no and developed the cellular telephone service in area through the years of operation a significant number of taxpayer’s members subscribed to its cellular services offered by the state a rsa no partnership taxpayer experienced operating losses from the partnership in the first several years and then it took several more years to recover those losses by ------- taxpayer included income from the rsa partnership in member allocations for the year and has done so ever since plr-129968-08 during the same timeframe digital subscriber line technology allowed multiple uses of a twisted pair copper telephone wire as a consequence the risk of obsolescence of taxpayer’s existing plant in service was somewhat mitigated by ------- taxpayer’s board was satisfied that there was sufficient and diverse cellular telephone coverage to serve its members’ needs and taxpayer needed to redeploy capital to fully develop its conversion from twisted-pair copper line to a fiber optic system accordingly taxpayer reached an agreement with corp b on ----------------------------to sell taxpayer’s --- percent interest and rights with respect to the state a rsa no partnership for dollar_figure------ -------- the sales transaction closed on ------------------------- at the closing date taxpayer’s tax basis in the partnership assets was dollar_figure------------- based on this transaction taxpayer anticipates being a nonexempt_cooperative for tax_year ------- predicated on the information set forth herein taxpayer requests the following ruling the income realized by taxpayer in the sale of its general_partnership interest in state a rsa no partnership constitutes patronage-sourced income which may be excluded from its gross_income when allocated to taxpayers’ patrons by a true patronage_dividend in the event a rural telephone cooperative such as taxpayer loses its tax-exempt status sec_501 of the code no longer applies until such time as the cooperative again satisfies the requirements for exemption during any taxable_period the rules applicable to the telephone cooperative depend on the reasons why it failed its exemption tests if exemption was lost because the company failed to operate on a cooperative basis then it will be taxed under the same rules applicable to for-profit corporations alternatively if the cooperative becomes taxable because it failed the so-called 85-percent-income test imposed by sec_501 then the organization will be taxed as a cooperative while the requirements of subchapter_c of the code regarding corporate_distributions and adjustments and other provisions are generally applicable to nonexempt cooperatives these entities are distinguished from other types of corporations by a specific body of tax law the scheme of taxation for nonexempt cooperatives was developed from the administrative pronouncements of the service and decision of the judiciary over a fifty- year period these rules for tax treatment of most nonexempt cooperatives and their patrons were finally codified with the enactment subchapter_t of the code as part of the revenue act of pub_l_no h_r with passage of subchapter_t the rules for deduction of patronage_dividends and the treatment of patronage_dividends in the hands of a cooperative’s patrons were defined however sec_1381 of the code states that subchapter_t is not applicable to organization engaged in furnishing electric energy or providing telephone service to persons in rural areas according to the senate_finance_committee report accompanying the act the intent of congress was that nonexempt rural electric and telephone cooperatives would continue to be treated as under present law plr-129968-08 in its report accompanying the legislation the senate_finance_committee described present law as follows under present law patronage_dividends paid_by taxable cooperatives result in a reduction in the cooperative’s taxable_income only if they are paid during the taxable_year in which the patronage occurred or within the period in the next year elapsing before the prior year’s income_tax return is required to be filed including any extensions of time granted s rep no 87th cong 1st sess under this earlier body of tax law applicable to nonexempt telephone cooperatives a cooperative may reduce its taxable_income by any qualifying patronage_dividends paid to their members patrons further under pre-1962 cooperative rules the term paid means paid in cash or paid_by notice of allocation see also revrul_83_135 1983_2_cb_149 a taxable cooperative not subject_to the provisions of subchapter_t of the code may exclude from gross_income the patronage_dividends paid or allocated to its patrons in accordance with its by-laws while subchapter_t does not control the taxation of nonexempt telephone cooperatives its foundations rest upon pre-1962 cooperative tax law as a result there are certain basic parallels between the tax treatment of nonexempt utility cooperatives and treatment of other cooperative organizations under subchapter_t therefore to extent that subchapter_t reflects cooperative taxation as it existed prior to it is in instructive resolving certain issues facing rural telephone cooperatives this is because congress stated that in enacting subchapter_t it was merely codifying the long common_law history of cooperative taxation with the exception of ensuring at least one annual level of tax at the cooperative or patron level see s rep no 87th cong 1st sess and arguably the case law post-enactment is merely a continuation and refinement of the pre-enactment common_law this is particularly true with respect to defining certain terms such as operating_on_a_cooperative_basis and patronage income perhaps the most succinct definition of the term cooperative for federal_income_tax purposes was provided by the u s tax_court in 44_tc_305 acq 1966_1_cb_3 the tax_court said under the cooperative association form or organization on the other hand the worker-members of the association supply their own capital at their own risk select their own management and supply their own direction for the enterprise through worker meetings conducted on a democratic basis and then themselves receive the fruits of their cooperative endeavors through allocations of the same among themselves as co-workers in proportion to the amounts of their active_participation in the cooperative undertaking the tax_court went on to describe three guiding principles at the core of economic cooperative theory as plr-129968-08 subordination of capital both as regards control_over the cooperative undertaking and as regards the ownership of the pecuniary benefits arising therefrom democratic control by the worker-members themselves and the vesting in and allocation among the worker-members of all fruits and increases arising from their cooperative endeavor ie the excess of operating revenues over the costs incurred in generating those revenues in proportion to the worker- members’ active_participation in the cooperative endeavor t c pincite the mechanism by which telephone cooperative achieve operation at cost is the patronage_dividend or capital credit since the payment of patronage_dividends and operation at cost is so critical to achieving cooperative status as defined by puget sound it is important to analyze this issue rural telephone cooperatives perform a final accounting at year-end to determine the net margin derived from their members’ patronage during the course of the year then the excess over cost collected from members is returned to them by a capital credit allocation based on each member’s patronage those capital credits are typically paid_by allocations of capital credit certificates or notices of allocation rather than in cash the capital credits retained form the foundation for the organization’s equity_capital a true patronage_dividend that may be excluded from the income of a rural telephone cooperative must meet the three tests set forth in farmers cooperative co v birmingham f_supp n d ia and 31_tc_674 acq aod 1959_2_cb_6 those tests are it must be made subject_to a preexisting legal_obligation the allocation must be made on the basis of patronage and the margins allocated must be derived from the profits generated from patrons’ dealings with the cooperative although the code does not provide specific guidance as to what constitutes patronage-sourced income for a nonexempt telephone cooperative regulations and rulings address the issues for cooperatives governed by subchapter_t of the code while not directly applicable to taxable utility cooperatives per se arguably they reflect the correct analysis with respect patronage income of cooperatives subject_to pre-1962 law the senate committee report accompanying the cooperative provisions in the revenue act of indicated that the congress intended to tax ordinary ie non- farmer cooperatives for non-operating income not derived from patronage as for example in the case of interest or rental income even if distributed to patrons on a pro_rata basis s rep no 82d cong 1st sess plr-129968-08 in response to that guidance of congress the service promulgated regulations distinguishing nonpatronage income from that which is patronage derived sec_1388 of the code specifies that a patronage_dividend must be determined by reference to the net_earnings of the organization from business done with or for its patrons that section further provides that the term patronage_dividend does not include any amount_paid to a patron to the extent that such amount is out earnings other than from business done with or for patrons further it does not include earnings from business done with or for other customers to whom no amounts are paid or to whom smaller amounts are paid with respect to substantially identical transactions in revrul_69_576 1969_2_cb_166 a nonexempt farmers’ cooperative borrowed money from a bank for cooperatives itself a cooperative to finance the acquisition of agricultural supplies for resale to its members the bank for cooperatives allocated and paid interest from its net_earnings to the nonexempt farmers’ cooperative which it in turn allocated to its members in determining whether the allocation was from patronage sources the ruling states the classification of an item_of_income as from either patronage or nonpatronage sources is dependent on the relationship of the activity generating the income to the marketing purchasing or service activities of the cooperative if the income is produced by a transaction which actually facilitates the accomplishment of the cooperative's marketing purchasing or service activities the income is from patronage sources however if the transaction producing the income does not actually facilitate the accomplishment of these activities but merely enhances the overall profitability of the cooperative being merely incidental to the association's cooperative operation the income is from nonpatronage sources revrul_69_576 pincite the ruling concluded that in as much as the income received by the nonexempt_cooperative from the bank for cooperatives resulted from a transaction that financed the acquisition of agricultural supplies which were sold to its members thereby directly facilitating the accomplishment of the cooperative’s marketing purchasing or service activities the income was patronage sourced sec_1_1382-3 of the income_tax regulations defines income from sources other than patronage nonpatronage income to mean incidental income derived from sources not directly related to the marketing purchasing or service activities of the cooperative association such as income derived from lease of premises from investment in securities or from the sale_or_exchange of capital assets in st louis bank for cooperatives v united 624_f2d_1041 cl_ct the court held that interest on demand deposits in farm credit plr-129968-08 banks or on loans to brokerage funds received by st louis bank for cooperatives was patronage sourced income the court stated that a particular item_of_income is patronage sourced when the transactions involved are directly related to the marketing purchasing or service activities of the cooperative association f 2d pincite in twin county grocers inc v united_states cl_ct a nonexempt_cooperative was denied deductions for patronage_dividends for interest on a certificate of deposit bought from a nonpatron bank because the dividend income was not patronage sourced the court held that the relation of income activity to the cooperative’s business was too tenuous courts have ruled in several instances that income from corporations organized by cooperatives to conduct activities related to the cooperative business is patronage sourced in farmland industries v commissioner 78_tcm_846 acq aod citing 765_f2d_1102 675_f2d_988 8th cir 88_tc_238 87_tc_435 the taxpayer a cooperative organized for the purpose of providing petroleum products to its patrons sought to have the proceeds from the disposition of its stock in three subsidiaries classified as patronage-sourced income in reaching its decision the court stated that its task was to determine whether each of the gains and losses at issue was realized in a transaction that was directly related to the cooperative enterprise or in one which generated incidental income that contributed to the overall profitability of the cooperative but did not actually facilitate the accomplishment of the cooperative s marketing purchasing or servicing activities on behalf of its patrons t c m pincite in land o’lakes inc supra the court held that dividends received by the nonexempt_cooperative from the st paul bank for cooperatives was patronage derived and could be allocated to land o’lakes patrons as deductible patronage_dividends the court noted that the taxpayer was required to acquire and hold the stock to obtain a loan the proceeds of which were used to finance cooperative activities on favorable terms finding that the subject transaction was not significantly distinguishable from the transaction in revrul_69_576 in the instant case taxpayer believed that investing in cellular technology was a correct decision for its members as a matter of providing the best available service and thwarting any potentially disastrous competition as a matter of risk aversion taxpayer joined with coop a and corp a in a general_partnership for the joint construction and operation of the state a rsa after taxpayer’s board was satisfied that cellular telephone service was universally available to all of its members it decided to sell taxpayer’s cellular partnership_interest and redeploy that capital to the very expensive fiber optic installation another patronage activity plr-129968-08 taxpayer’s initial investment and subsequent divestment of its cellular partnership_interest were both directly related to and facilitative of the cooperative’s overall patronage business_purpose of providing telecommunications services accordingly based solely on the foregoing we rule that the income realized by taxpayer in the sale of its general_partnership interest in state a rsa no partnership constitutes patronage-sourced income which maybe excluded from its gross_income when allocated to taxpayers’ patrons by a true patronage_dividend this ruling is directed only to the taxpayer that requested it under sec_6110 of the code it may not be used or cited as precedent in accordance with a power_of_attorney filed with the request a copy of the ruling is being sent to your authorized representative sincerely yours s paul f handleman paul f handleman chief branch office of the associate chief_counsel passthroughs special industries cc
